                Case 2:15-cr-00039-MCE Document 210 Filed 01/15/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   MICHAEL D. ANDERSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00039-MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   EMILIO LARA,                                        DATE: January 14, 2021
                                                         TIME: 10:00 a.m.
15                                Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case is set for a status conference on January 14, 2021. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

20 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s
21 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
22 May 2, 2021. This and previous General Orders, as well as the declarations of judicial emergency,

23 were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:15-cr-00039-MCE Document 210 Filed 01/15/21 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:15-cr-00039-MCE Document 210 Filed 01/15/21 Page 3 of 5


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on January 14, 2021.

 7          2.     By this stipulation, defendant now moves to continue the status conference until April 22,

 8 2021, and to exclude time between January 14, 2021, and April 22, 2021, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The parties were originally set for trial on September 10, 2019, and confirmed

12          that trial at a Trial Confirmation Hearing on July 29, 2019.

13                 b)      Defense counsel subsequently requested a continuance of the trial date to March

14          30, 2020, because counsel’s review of the government’s motions in limine led them to decide

15          that they needed to review a substantial quantity of computer evidence that they had not

16          previously reviewed.

17                 c)      The government produced an additional DVD of discovery on September 6, 2019,

18          approximately 30 additional pages on September 11, 2019, and approximately 80 additional

19          pages on October 11, 2019.

20                 d)      Defense counsel subsequently requested a continuance of the trial date to

21          November 30, 2020, with a Trial Confirmation Hearing on October 15, 2020, based on requiring

22          additional time to review the computer evidence and the additional discovery and to discuss trial

23          strategy with the client after reviewing those materials.

24                 e)      The government produced approximately 50 additional pages of discovery on July

25          28, 2020.

26                 f)      The Court vacated the November 30, 2020, trial date and converted the October

27          15, 2020, hearing date to a status conference, based on the interest of public health and safety

28          during the COVID-19 outbreak.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 2:15-cr-00039-MCE Document 210 Filed 01/15/21 Page 4 of 5


 1               g)      Counsel for defendant requested to continue the status conference to December

 2        10, 2020, based on counsel’s desire for additional time to review discovery with the defendant

 3        and to conduct meetings with potential witnesses.

 4               h)      Counsel for defendant desires additional time before having a status conference,

 5        at which the parties anticipate requesting a new jury trial date. Counsel for defendant desires

 6        additional time to review the discovery with the defendant. Counsel for defendant also desires

 7        additional time to meet with potential trial witnesses in person when the public health situation

 8        permits.

 9               i)      Counsel for defendant believes that failure to grant the above-requested

10        continuance would deny him/her the reasonable time necessary for effective preparation, taking

11        into account the exercise of due diligence.

12               j)      The government does not object to the continuance.

13               k)      In addition to the public health concerns cited by the General Orders and

14        declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

15        ends-of-justice delay is particularly apt in this case because state and local officials have directed

16        individuals to minimize personal contacts to avoid the risk of spreading COVID-19. Conducting

17        a jury trial in this case would involve bringing many people, including jurors and witnesses, into

18        one courtroom. Some of those witnesses would need to travel from outside the Sacramento area.

19        Based on the number of lay witnesses involved in this case, the parties also anticipate that some

20        witnesses or their family members would fall in categories exposing them to an increased risk of

21        serious illness from COVID-19.

22               l)      Based on the above-stated findings, the ends of justice served by continuing the

23        case as requested outweigh the interest of the public and the defendant in a trial within the

24        original date prescribed by the Speedy Trial Act.

25               m)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26        et seq., within which trial must commence, the time period of January 14, 2021 to April 22,

27        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

28        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

     STIPULATION REGARDING EXCLUDABLE TIME              4
30   PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:15-cr-00039-MCE Document 210 Filed 01/15/21 Page 5 of 5


 1          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 2          interest of the public and the defendant in a speedy trial.

 3          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
      Dated: January 7, 2021                                  MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ MIRIAM R. HINMAN
11                                                            MIRIAM R. HINMAN
                                                              MICHAEL D. ANDERSON
12
                                                              Assistant United States
13                                                            Attorneys
14

15    Dated: January 7, 2021                                  /s/ DAVID W. DRATMAN
                                                              DAVID W. DRATMAN
16
                                                              DAVID D. FISCHER
17                                                            Counsel for Defendant
                                                              Emilio Lara
18

19
                                                      ORDER
20
            IT IS SO ORDERED.
21
     Dated: January 14, 2021
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
30    PERIODS UNDER SPEEDY TRIAL ACT
